...   ~
                                                                              ~!~
                                                                             011,   ~1/tl 0~
                                                                           .    A        -       Ncl'b.
                                                                              CJ3'•111       ~      -v~,-
                                UNITED STATES DISTRICT COURT    tllst~ 1t-t~Ool'&- o~
                             EASTERN DISTRICT OF NORTH CAROLINA      r,, Dts~fl;.,JJ;~ -0.,.
                                      WESTERN DMSION                            OfJvc
                                                                               ~
                                         No. 5:1J--lt2--2Ho--1     FL (3)                         ~
          UNITED STATES OF AMERICA                  )
                                                     )
                             v.                      )              INDICTMENT
                                                    ")             (UNDER SEAL)
           DEREK LAMAR SOLOMON                       )

                The Grand Jury Charges:

                                              COUNT ONE

                On or about December 19, 2019, in the Eastern District of North Carolina, the

          defendant, DEREK LAMAR SOLOMON, did knowingly and intentionally distribute

          a quantity of cocaine, a Schedule II controlled substance, in violation of Title 21,

          United States Code, Section 841(a)(l).

                                              COUNT TWO

                On or about May 26, 2020, in the Eastern District of North Carolina, the

          defendant, DEREK LAMAR SOLOMON, knowing he had previously been convicted

          of a crime J)unishable by imprisonment for a term exceeding one (1_) year, knowingly

          possessed a firearm, and the firearm was in and affecting commerce, in violation of

          Title 18, United States Code, Sections 922(g)(l) and 924.

                                             COUNT THREE

                On or about June 8, 2020, in the Eastern District of North Carolina, the.

          defendant, DEREK LAMAR SOLOMON, did knowingly and int~ntionally distribute
                                                                                             I
          a quantity of cocaine and a quantity offentanyl, Schedule II controlled substances, in

          violation of Title 21, United States Code, Section 84l(a)(l).
                                                     1
                  Case 5:21-cr-00316-FL Document 1 Filed 08/10/21 Page 1 of 4
1   '4




                                            COUNT FOUR

                On or about June 8, 2020, in the Eastern District of North Carolina, the

         defendant, DEREK LAMAR SOLOMON, did knowingly possess a firearm in.

         \furtherance of a drug trafficking crime for which he may be prosecuted in a court of

         the United States, as charged in Count Three of this Indictment, in violation of Title

         18, United States Code, Section 924(c)(l)(A).

                                             COUNT FIVE

                On or about June 8, 2020,_ in the Eastern District of North Carolina, the

         defendant, DEREK LAMAR SOLOMON, knowing he had previously been convicted
                                                            l
         of a crime punishable by imprisonment for a term exceeding one (1) year, knowingly

         possessed a firearm, and the firearm was in and affecting commerce, in violation of

         Title 18, United States Code, Sections 922(g)(l) and 924.




                      REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
                                                   2
                  Case 5:21-cr-00316-FL Document 1 Filed 08/10/21 Page 2 of 4
                       ALLEGATION OF PRIOR CONVICTION

       For purposes of Title 21, United States Code, Sections 841(b) and 851, DEREK

LAMAR SOLOMON, committed the violations alleged in the Indictment after a prior

conviction for a felony drug offense, as defiµ.ed in Title 21, United States Code, Section

802(44), had become final.

                                   FORFEITURE NOTICE

       Notice is hereby given that all right, title and interest in the property described

herein is subject to forfeiture.

       Upon conviction of any felony violation of the Controlled Substances Act

charged herein, the defendant shall forfeit to the United States, pursuant to 21 U.S.C.

§ 853(a), any property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the said offense, and any-property used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of the said

offense.

      Upon conviction of any violation of the Gun Control Act, the National Firearms

Act, or any other offense charged herein that involved or was perpetrated in whole or

in part by the use of firearms or am.munition, the defendant shall forfeit to the United ·

States, pursuant to 18 U.S.C. § 924(d) and/or 26 U.S.C. § 5872, as made applicable by

28 U.S.C. § 2461(c), any and all firearms and ammunitiol;l that were involved in or

used in a knowing or willful commission of the offense, or, pursuant to 18 U.S.C.

§ 3665, that were found in the possession or under the immediate control of the

defendant at the time of arrest.

       The forfeitable property includes, but is not limited to, the following:
                                            3
           Case 5:21-cr-00316-FL Document 1 Filed 08/10/21 Page 3 of 4
'   ✓-




               Personal Property:

               a) One Charter Arms Undercover Model .38 SP½ caliber revolver, bearing

                  serial number 573991, seized on May 26, 2020, from DEREK LAMAR

                  SOLOMON and any and all associated ammunition.

               b) One Glock 42 .380 caliber pistol, bearing serial number AAXW831, seized

                  on June 8, 2020, from DEREK LAMAR SOLOMON and any and all

                  associated ammunition, to include twenty-six rounds of Prvi Partizan ACP

                   .380 ammunition and thirty rounds ofMaxxtech .380 ammunition.

               If any of the above-described forfeitable property,_ as a result of any act or

         omission of a defendant: cannot be located upon the exercise of due diligence;_ has

         been transferred or sold to, or deposited with, a third party; has been placed beyond

         the jurisdiction of the court; has been substantially diminished in yalue; or has been

         commingled with other property which cannot be divided without difficulty; it is the

         intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

         to seek forfeiture of any other property of said defendant up to the value of the

         forfeitable property described above.

                                                 ATRUEBIL~
                                                                          1,------

                                            ~QREPERSON_______ - .·_______ _
                                                   .                            I
                                                 DATE:     au.g-. ;q, cJOd(
         G. NORMAN ACKER, III
         Acting United States Attorney


         BY~.         'wfr;ER
         Assistant United States Attorney
                                                   4
                   Case 5:21-cr-00316-FL Document 1 Filed 08/10/21 Page 4 of 4
